Exhibit 10.1

EXECUTION VERSION

AMENDMENT AGREEMENT

AMENDMENT AGREEMENT, dated as of October 31, 2016 (this “Agreement”), among
CommScope, Inc. (“Borrower”), CommScope Holding Company, Inc. (“Holdings”), the
subsidiary guarantors listed on the signature pages hereto (the “Subsidiary
Guarantors,” and together with Holdings, the “Guarantors”), the lenders party
hereto and JPMorgan Chase Bank, N.A., as administrative agent and collateral
agent for the Lenders (in such capacity, the “Administrative Agent”), JPMorgan
Chase Bank, N.A. (in such capacity, “JPMorgan”) and Merrill Lynch, Pierce,
Fenner & Smith Incorporated acted as joint lead arrangers and joint bookrunners
(collectively, in such capacities, the “Arrangers”) in respect of this
Agreement.

W I T N E S S E T H:

WHEREAS, Borrower, the Guarantors listed on the signature pages thereto, the
several lenders from time to time party thereto (the “Original Lenders”),
JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent are
parties to that certain credit agreement dated as of January 14, 2011, (as
amended, amended and restated, supplemented or otherwise modified prior to the
date hereof, the “Original Credit Agreement”), pursuant to which the Original
Lenders made certain loans and other extensions of credit to Borrower;

WHEREAS, the Obligations (as defined in the Original Credit Agreement,
hereinafter the “Original Obligations”) of Borrower and the other Loan Parties
under the Original Credit Agreement and the other Loan Documents (as defined in
the Original Credit Agreement, hereinafter the “Loan Documents”) are secured by
certain collateral (hereinafter the “Original Collateral”) and are guaranteed or
otherwise benefited by the Loan Documents;

WHEREAS, the parties hereto wish to amend the Original Credit Agreement to
effect the amendments described herein, including the repricing of the Tranche 5
Term Loans (as defined in the Original Credit Agreement) outstanding immediately
prior to the date hereof (the “Original Tranche 5 Term Loans”), so that such
amended Original Tranche 5 Term Loans (the “Tranche 5 Term Loans”) have
identical terms with, and the same rights and obligations under the Loan
Documents as and are in the same aggregate principal amount as, the Original
Tranche 5 Term Loans, except as such terms are amended as set forth herein;

WHEREAS, such repricing will be in the form of the following: (x) each Original
Lender holding a Tranche 5 Term Loan (an “Original Tranche 5 Lender”) who so
consents pursuant to the execution and delivery of this Agreement (a “Consenting
Tranche 5 Lender”) shall be deemed, upon effectiveness of this Agreement, to
have consented to the terms of this Agreement, including the conversion by
amendment of all of its Original Tranche 5 Term Loans into Tranche 5 Term Loans,
in the same aggregate principal amount as such Original Tranche 5 Lender’s
Original Tranche 5 Term Loans, and such Original Tranche 5 Lender shall continue
as a Tranche 5 Lender under the Amended Credit Agreement (in each case, subject
to reduction in allocation by JPMorgan) and (y) each Person who executes and
delivers this Agreement as an Additional Tranche 5 Lender will make Tranche 5
Term Loans under the Amended Credit Agreement on the effective date of this
Agreement to Borrower, the proceeds of which will be used by Borrower to repay
in full the outstanding principal amount of Original Tranche 5 Term Loans of the
Non-Converting Original Tranche 5 Lenders (as defined below);

WHEREAS, Borrower shall pay to each Original Tranche 5 Lender all accrued and
unpaid interest on its Original Tranche 5 Term Loans to, but not including, the
date of effectiveness of this Agreement on such date of effectiveness;



--------------------------------------------------------------------------------

WHEREAS, the parties hereto intend that (a) the Original Obligations that remain
unpaid and outstanding as of the Amendment Date (as defined below) shall
continue to exist under the Amended Credit Agreement on the terms set forth
therein and (b) the Original Collateral and the Loan Documents shall continue
(in accordance with their terms) to secure, guarantee, support and otherwise
benefit, as applicable, the Original Obligations (as modified by this Agreement)
as well as the other Obligations of Borrower and the other Loan Parties under
the Amended Credit Agreement (including, without limitation, Obligations in
respect of the Tranche 5 Term Loans) and the other Loan Documents;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

SECTION 1. (a) Certain Definitions. The following terms when used in this
Agreement shall have the following meanings (such meanings to be equally
applicable to the singular and plural form thereof):

“Additional Tranche 5 Lender” means a Person with an Additional Tranche 5 Term
Loan Commitment to make Tranche 5 Term Loans to Borrower on the Amendment Date.
For the avoidance of doubt, an Additional Tranche 5 Lender may be an Original
Tranche 5 Lender.

“Additional Tranche 5 Term Loan Commitment” means, with respect to an Additional
Tranche 5 Lender, the commitment of such Additional Tranche 5 Lender to make
Tranche 5 Term Loans on the Amendment Date, in the amount set forth on the
signature page to this Agreement of such Additional Tranche 5 Lender or as
otherwise indicated in writing to the Administrative Agent. The aggregate amount
of the Additional Tranche 5 Term Loan Commitments shall equal the outstanding
principal amount of Original Tranche 5 Term Loans of Non-Converting Original
Tranche 5 Lenders plus the outstanding principal amount of any Original Tranche
5 Term Loans of a Consenting Tranche 5 Term Lender that represent amounts that
have been allocated down by JPMorgan.

“Amended Credit Agreement” is defined in Section 3 hereof.

“Amendment Date” is defined in Section 4 hereof.

“Non-Converting Original Tranche 5 Lender” means each Original Tranche 5 Lender
that has not executed and delivered a counterpart of this Agreement on or prior
to the Amendment Date.

“Tranche 5 Lender” means, collectively, (i) each Original Tranche 5 Lender that
agrees to convert by amendment its Original Tranche 5 Term Loans into Tranche 5
Term Loans pursuant to the execution and delivery of this Agreement on or prior
to the Amendment Date and (ii) each Additional Tranche 5 Lender.

“Tranche 5 Term Loan” means (x) the Original Tranche 5 Term Loans of a
Consenting Tranche 5 Lender immediately after giving effect to the amendment
thereof pursuant to this Agreement and (y) a Loan made pursuant to Section
2.01(d)(y) of the Amended Credit Agreement on the Amendment Date.

“Tranche 5 Term Loan Commitment” means, with respect to an Original Tranche 5
Lender, the agreement of such Original Tranche 5 Lender to convert by amendment
Original Tranche 5 Term Loans into an equal aggregate principal amount of
Tranche 5 Term Loans on the Amendment Date under the Amended Credit Agreement
(subject to reduction in allocation by JPMorgan), as evidenced by such Original
Tranche 5 Lender executing and delivering this Agreement. Such Original Tranche
5 Lender’s Tranche 5 Term Loan Commitments shall not exceed 100% of the
aggregate principal amount of such Original Tranche 5 Lender’s existing Original
Tranche 5 Term Loans.

(b) Other Definitions. Unless otherwise defined or the context otherwise
requires, terms for which meanings are provided in the Amended Credit Agreement
shall have such meanings when used in this Agreement.

 

-2-



--------------------------------------------------------------------------------

SECTION 2. Conversion of Original Tranche 5 Term Loans

(a) Subject to and upon the terms and conditions herein and of the Amended
Credit Agreement, each Original Tranche 5 Lender with a Tranche 5 Term Loan
Commitment severally agrees to convert by amendment its Original Tranche 5 Term
Loans in an aggregate principal amount of such Original Lender’s Tranche 5 Term
Loan Commitment into a like outstanding principal amount of Tranche 5 Term Loans
on the Amendment Date (subject to reduction in allocation by JPMorgan).

(b) Subject to and upon the terms and conditions herein and of the Amended
Credit Agreement, each Additional Tranche 5 Lender severally agrees to make
Tranche 5 Term Loans to Borrower on the Amendment Date in a principal amount not
to exceed its Additional Tranche 5 Term Loan Commitment. Borrower shall prepay
on the Amendment Date all Original Tranche 5 Term Loans of Non-Converting
Original Lenders and any Original Tranche 5 Term Loans of a Consenting Tranche 5
Term Lender that represent amounts that have been allocated down by JPMorgan)
with the gross proceeds of such Tranche 5 Term Loans.

(c) Borrower shall pay all accrued and unpaid interest on the Original Tranche 5
Term Loans to the Original Tranche 5 Lenders to, but not including, the date of
repayment thereof, such payment to be made on such date of repayment and, solely
in the case of Non-Converting Original Lenders or Consenting Tranche 5 Term
Lenders that have their Original Tranche 5 Term Loans repaid due to allocation
down by JPMorgan, shall include any breakage loss or expense under Section 3.05
of the Original Credit Agreement. The Amendment Date shall be deemed the first
day of a new Interest Period under the Amended Credit Agreement with respect to
the Tranche 5 Term Loans made on the Amendment Date.

(d) For avoidance of doubt, holders of the Tranche 5 Term Loans shall be
entitled to the same guarantees and security interests pursuant to the Loan
Documents from and after the Amendment Date as the benefits to which the holders
of Original Tranche 5 Term Loans had been entitled immediately prior to the
Amendment Date.

(e) The Tranche 5 Term Loans (whether consisting of Additional Tranche 5 Term
Loans or Original Tranche 5 Term Loans amended by the terms of this Amendment)
will constitute one class of Term Loans on the terms set forth in Annex I
hereto.

(f) Borrower hereby consents to each Additional Tranche 5 Lender signatory
hereto that is not also an Original Tranche 5 Lender becoming a Lender under the
Amended Credit Agreement.

(g) Immediately after giving effect to this Agreement, the aggregate principal
amount of each Lender’s Tranche 5 Term Loans is set forth on Annex II hereto.

 

-3-



--------------------------------------------------------------------------------

SECTION 3. Amendment of Original Credit Agreement

On the Amendment Date, the Original Credit Agreement shall be, and is hereby
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following
example: double-underlined text) as set forth in Annex I hereto (as set forth in
such Annex I, the “Amended Credit Agreement”), and as so amended is hereby
ratified, approved and confirmed in each and every respect by all parties
hereto. The rights and obligations of the parties to the Original Credit
Agreement with respect to the period prior to the Amendment Date shall not be
affected by such amendment.

SECTION 4. Conditions Precedent to the Effectiveness of this Amendment

This Agreement shall become effective as of the date (the “Amendment Date”) of
the satisfaction or waiver of each of the conditions precedent set forth in this
Section 4 hereof.

(a) Executed Counterparts. The Administrative Agent shall have received this
Agreement, duly executed by (A) each Original Tranche 5 Lender, or in lieu of
one or more Original Tranche 5 Lenders, one or more Additional Tranche 5 Lenders
and (B) each of the other parties hereto.

(b) Interest. Borrower shall have paid in cash, substantially simultaneously
with the making of Additional Tranche 5 Term Loans and the conversion by
amendment of Original Tranche 5 Term Loans, to the Administrative Agent for the
account of all Original Tranche 5 Lenders all accrued and unpaid interest on the
Original Tranche 5 Term Loans, in each case, to, but not including, the
Amendment Date.

(c) Corporate and Other Proceedings. The Administrative Agent shall have
received a copy of the resolutions, in form and substance reasonably
satisfactory to the Administrative Agent, of the Board of Directors of each Loan
Party authorizing (a) the execution, delivery and performance of this Agreement
and the Amended Credit Agreement (and any agreements relating thereto) and (b)
in the case of Borrower, the extensions of credit contemplated hereunder and
under the Amended Credit Agreement.

(d) No Default or Event of Default. After giving effect to this Agreement, no
Default or Event of Default shall have occurred and be continuing, either on the
date hereof under the Original Credit Agreement or on the Amendment Date under
the Amended Credit Agreement.

(e) Certificates. The Administrative Agent shall have received (i) such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
each Loan Party and any other legal matters relating to the Loan Parties or the
Loan Documents all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and (ii) an officer’s certificate of
Borrower, dated the Amendment Date, confirming compliance with the conditions
set forth in this Section 4.

(f) Opinions of Counsel. The Administrative Agent shall have received a legal
opinion, in form and substance reasonably satisfactory to the Administrative
Agent, from Latham & Watkins LLP, counsel to the Loan Parties.

(g) Representations and Warranties. On the Amendment Date, (x) the
representations and warranties made by Borrower in Section 5 hereof, as they
relate to the Loan Parties at such time (except to the extent such
representations and warranties refer to an earlier date), shall be true and
correct

 

-4-



--------------------------------------------------------------------------------

in all material respects and (y) the representations and warranties of the
Borrower and each other Loan Party contained in Article V of the Amended Credit
Agreement or any other Loan Document shall be true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) on and as of the Amendment Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (and in
all respects if any such representation or warranty is already qualified by
materiality) as of such earlier date.

(h) Fees. The Arrangers shall have received the fees required to be paid on the
Amendment Date, including those separately agreed among the Borrower and the
Arrangers, and all expenses (including the reasonable fees, disbursements and
other charges of Simpson Thacher & Bartlett LLP, counsel for the Arrangers) for
which invoices have been presented on or prior to the Amendment Date.
Additionally, the Administrative Agent, for the account of each Tranche 5 Lender
immediately after giving effect to the Amendment Date, shall have received an
upfront fee equal to 0.25% of the aggregate principal amount of such Tranche 5
Lender’s Tranche 5 Loans immediately after giving effect to the Amendment Date,
which such upfront fee may take the form of original issue discount at the
discretion of the Arrangers.

(i) Mortgage Property. The Borrower shall have provided Life of Loan flood
hazard determinations (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by the applicable Loan Party)
with respect to each Mortgaged Property. If any portion of any Mortgaged
Property is located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a Special Flood Hazard Area with respect to
which flood insurance has been made available under the National Flood Insurance
Act of 1968 (as now or hereafter in effect or successor act thereto), then the
Borrower shall (i) maintain, or cause to be maintained, with a financially sound
and reputable insurer, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (ii) deliver to the Collateral Agent evidence of such
compliance in form and substance reasonably acceptable to the Collateral Agent.

SECTION 5. Representations and Warranties

(a) On and as of the Amendment Date, after giving effect to this Agreement,
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that this Agreement has been duly authorized, executed and delivered by
Borrower and each Guarantor and constitutes the legal, valid and binding
obligations of Borrower and each Guarantor enforceable against Borrower and each
Guarantor in accordance with its terms and the Amended Credit Agreement and
constitutes the legal, valid and binding obligation of Borrower and each
Guarantor enforceable against Borrower and each Guarantor in accordance with its
terms, except as the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

(b) On the Amendment Date, the Loan Parties, together with their Restricted
Subsidiaries on a consolidated basis, are Solvent.

SECTION 6. No Other Amendments; References to the Credit Agreement

Other than as specifically provided herein or in the Amended Credit Agreement,
this Agreement shall not operate as a waiver or amendment of any right, power or
privilege of the Lenders under (and as defined in) the Original Credit Agreement
or any other Loan Document (as such term is

 

-5-



--------------------------------------------------------------------------------

defined in the Original Credit Agreement) or of any other term or condition of
the Original Credit Agreement or any other Loan Document (as such term is
defined in the Original Credit Agreement) nor shall the entering into of this
Agreement preclude the Lenders from refusing to enter into any further waivers
or amendments with respect to the Amended Credit Agreement. All references to
the Original Credit Agreement in any document, instrument, agreement, or writing
that is a Loan Document shall from and after the Amendment Date be deemed to
refer to the Amended Credit Agreement, and, as used in the Amended Credit
Agreement, the terms “Agreement,” “herein,” “hereafter,” “hereunder,” “hereto”
and words of similar import shall mean, from and after the Amendment Date, the
Amended Credit Agreement.

SECTION 7. Headings

The various headings of this Agreement are inserted for convenience only and
shall not affect the meaning or interpretation of this Agreement or any
provisions hereof.

SECTION 8. Execution in Counterparts

This Agreement may be executed by one or more of the parties hereto on any
number of separate counterparts and all of said counterparts together shall be
deemed to constitute one and the same instrument. A counterpart hereof or a
signature page hereto delivered by facsimile or electronic transmission (such as
a .pdf file) shall be effective as delivery of a manually signed, original
counterpart hereof.

SECTION 9. Cross-References

References in this Agreement to any Section are, unless otherwise specified or
otherwise required by the context, to such Section of this Agreement.

SECTION 10. Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

SECTION 11. Loan Party Acknowledgments

(a) Each Loan Party hereby (i) expressly acknowledges the terms of the Amended
Credit Agreement, (ii) ratifies and affirms its obligations under the Loan
Documents (including guarantees and security agreements) executed by the
undersigned, (iii) acknowledges, renews and extends its continued liability
under all such Loan Documents and agrees such Loan Documents remain in full
force and effect and (iv) agrees that each Collateral Document secures all
Obligations of the Guarantors in accordance with the terms thereof.

(b) Each Loan Party hereby reaffirms, as of the Amendment Date, (i) the
covenants and agreements contained in each Loan Document to which it is a party,
including, in each case, such covenants and agreements as in effect immediately
after giving effect to this Agreement and the transactions contemplated thereby,
and (ii) its guarantee of payment of the Obligations pursuant to the Guarantee
and its grant of Liens on the Collateral to secure the Obligations.

(c) Each Loan Party hereby certifies that, as of the date hereof (both before
and after giving effect to the occurrence of the Amendment Date and the
effectiveness of the Amended Credit Agreement), the representations and
warranties made by it contained in the Loan Documents to which it

 

-6-



--------------------------------------------------------------------------------

is a party are true and correct in all material respects with the same effect as
if made on the date hereof, except to the extent any such representation or
warranty refers or pertains solely to a date prior to the date hereof (in which
case such representation and warranty was true and correct in all material
respects as of such earlier date).

(d) Each Loan Party further confirms that each Loan Document to which it is a
party is and shall continue to be in full force and effect and the same are
hereby ratified and confirmed in all respects.

(e) Each Loan Party hereby acknowledges and agrees that the acceptance by the
Administrative Agents, each Lender and each other Agent of this document shall
not be construed in any manner to establish any course of dealing on any Agent’s
or Lender’s part, including the providing of any notice or the requesting of any
acknowledgment not otherwise expressly provided for in any Loan Document with
respect to any future amendment, waiver, supplement or other modification to any
Loan Document or any arrangement contemplated by any Loan Document.

SECTION 12. Post-Closing Collateral Matters

Within 90 days of the Amendment Date (or such later date as the Collateral Agent
shall agree), the Borrower shall have delivered such documents and other items
with respect to the each Mortgage encumbering Mortgaged Property as reasonably
requested by the Collateral Agent.

[SIGNATURE PAGES FOLLOW]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above.

 

COMMSCOPE, INC. By:  

/s/ Mark A. Olson

  Name:   Mark A. Olson   Title:   Executive Vice President and Chief Financial
Officer COMMSCOPE HOLDING COMPANY, INC. By:  

/s/ Mark A. Olson

  Name:   Mark A. Olson   Title:   Executive Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

COMMSCOPE CONNECTIVITY LLC COMMSCOPE DSL SYSTEMS LLC COMMSCOPE CONNECTIVITY
SOLUTIONS LLC By:  

/s/ Frank B. Wyatt, II

  Name:   Frank B. Wyatt, II   Title:   Senior Vice President and Secretary
COMMSCOPE INC. OF NORTH CAROLINA COMMSCOPE TECHNOLOGIES LLC COMMSCOPE SOLUTIONS
MANUFACTURING LLC VEXTRA TECHNOLOGIES, LLC CABLE TRANSPORT, INC. ANDREW SYSTEMS
INC. ALLEN TELECOM LLC REDWOOD SYSTEMS, INC. By:  

/s/ Frank B. Wyatt, II

  Name:   Frank B. Wyatt, II   Title:   Senior Vice President and Secretary



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,   as Administrative Agent By:  

/s/ Tina Ruyter

  Name: Tina Ruyter   Title: Executive Director



--------------------------------------------------------------------------------

The undersigned Original Tranche 5 Lender hereby irrevocably and unconditionally
approves the Amendment and consents to the conversion by amendment of 100% of
the outstanding principal amount of the Original Tranche 5 Term Loans held by
such Lender into Tranche 5 Term Loans (it being understood that the principal
amount of such Original Tranche 5 Term Loans accepted to be so converted is
subject to allocation as set forth in the Agreement, with any such amounts not
accepted subject to repayment as set forth in the Agreement).

 

Aggregate principal amount of Original Tranche 5 Term Loans held as of the date
this signature is submitted: $     Executing as a Consenting Tranche 5 Lender
and as an Original Tranche 5 Lender (type name of the legal entity):   By:  

 

    Name:     Title:   [If a second signature is necessary:   By:  

 

    Name:     Title:]



--------------------------------------------------------------------------------

Additional Tranche 5 Term Loan

Commitment: $            

 

 

  , as an Additional Tranche 5 Lender   By:  

 

    Name:     Title:  